EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of February 19, 2021.

Claims 6-8 and 16-18 have been cancelled and claims 22-25 added.

The drawings filed February 19, 2021 have been accepted.  The replacement drawings and the cancellation of claims 7, 8, 17, and 18 overcome the previously presented objections to the drawings.

Applicant’s amendments to the specification overcome the previously presented objection thereto.

Applicant’s amendment to claims 9 and 19 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicants’ amendment to claims 1 and 11 overcome the 35 USC 102(a)(1) rejections thereof.

Claims 1-5, 9-15, and 19-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  Claim 1 has been amended to include the subject matter of previously indicated allowable claim 6.  As such, claim 1 is allowable for the reasons set forth with respect to claim 6 is in the previous Office Action. 

Regarding claims 2-5, 9, 10, 22, and 23:  These claims are considered allowable due to their dependence on claim 1. 

Regarding claim 11:  Claim 11 has been amended to include the subject matter of previously indicated allowable claim 16.  As such, claim 11 is allowable for the reasons set forth with respect to claim 16 is in the previous Office Action. 

Regarding claims 12-15, 19-21, 24, and 25:  These claims are considered allowable due to their dependence on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/2/2021